NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT


ADAM ANDERSON,                              )
                                            )
             Appellant,                     )
                                            )
v.                                          )      Case No. 2D17-1166
                                            )
STATE OF FLORIDA,                           )
                                            )
             Appellee.                      )
                                            )

Opinion filed October 5, 2018.

Appeal from the Circuit Court for Polk
County; J. Kevin Abdoney, Judge.

David Maldonado of The Maldonado Law
Firm, P.A., Lakeland, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Katie Lynn Salemi,
Assistant Attorney General, for Appellee.


PER CURIAM.


             Affirmed.


SILBERMAN, LUCAS, and SALARIO, JJ., Concur.